UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    J. Frederick Motz,
Senior District Judge. (5:11-cr-00353-M-1)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trevor Reed, Appellant Pro Se.     Evan Rikhye, Assistant United
States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trevor Reed seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability       will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief   on    the    merits,    a   prisoner      satisfies       this   standard      by

demonstrating        that     reasonable        jurists    would       find    that     the

district      court’s      assessment    of     the   constitutional          claims    is

debatable     or     wrong.      Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

              We have independently reviewed the record and conclude

that Reed has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with    oral      argument      because      the    facts       and     legal

contentions     are     adequately      presented     in    the    materials        before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                            2